DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2760968.
FR2760968 discloses a leg care apparatus comprising: a main body 2 configured to provide an action space 4 to 5accommodate a leg 7; a bottom module 27 disposed at a bottom surface 13 of the main body 2 and in which a component 30 for a foot bath is accommodated; and an action space adjustment module 10 configured to adjust a 10size of the action space 4.

Regarding claim 4, the leg care apparatus according to claim 2, further comprising a knee care part 30i (Fig. 5) configured to care a user's knee disposed at the upper module.
Regarding claim 9, leg care apparatus further 5comprises an atomizer 61 configured to provide mist into the action space.
Regarding claim 10, the atomizer 61 comprises at least one of an ultrasonic spray device 10and a heating spray device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over FR2760968 in view of McClarrin (3,832,740).
FR2760968 does not disclose a bottom supporter includes two kinds of wheels of different sizes. Attention is directed to McClarrin which teaches a bathing apparatus comprising a foot care bath 31 having two kinds of wheels 12 and 14 of different sizes on both left and right sides for allowing movement of the bathing apparatus. Therefore, it would have been obvious to one of skill in the art to employ two kinds of wheels 12 and 14 of different sizes on FR2760968 leg care apparatus in view of McClarrin to allow movement of the leg care apparatus.
Allowable Subject Matter
Claim 15 is allowed.
Claims 3, 5-8, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Labrecque discloses a foot care device comprising a main body 6, a bottom module 16 and an action space adjustment module 17. Kurosawa discloses a foot care apparatus comprising a main body 2, a bottom module 13 and an action space adjustment module 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/           Primary Examiner, Art Unit 3754